Grejike, J.
I am of opinion, that the judgment of the circuit court should be maintained, and that the defendant should answer over, it not appearing that the suits are between the same parties. •The suit of Fort v. Jones, is still pending by reason of a motion for a new trial in this court; and the defendant in the last action, has not allowed the plaintiff, y/ho was defendant in the first action, the alternative of returning the slave, or .paying the amount of the verdict; but has acted very improperly in getting the slave into possession before the decision of tho question for a new trial before the court.
Waties, J.,
gave no opinion in this case, having presided at the trial of the case of Fort v. Jones. And Brevard, J., gav® no opinion, having been of counsel for Fort and Biuse, while at the bar, in both cases.
Motion refused.